Citation Nr: 1047584	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-07-775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for disability of the left 
shoulder, to include arthritis, including as secondary to service 
connected right shoulder disability.  

2.  Entitlement to service connection bilateral knee disability, 
to include arthritis.  

3.  Entitlement to service connection for residuals of the broken 
ribs.  

4.  Entitlement to service connection for chest disability with 
sensitive bulge.  

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a March 2007 rating decision of the Winston Salem Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In November 2010, the appellant testified during a Board hearing 
at the RO before the undersigned Veterans Law Judge; a transcript 
of that hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left shoulder 
disability, to include as secondary to right shoulder disability 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran is any action is 
required on his part.


FINDINGS OF FACT

1.  Bilateral knee disability, to include arthritis, was not 
manifest in service or for many years thereafter and there is no 
competent evidence of record that any current bilateral knee 
disability, to include arthritis, is related to service.  

2.  The Veteran is not shown to have any current residual 
disability from prior broken ribs.  There is no competent 
evidence showing the any broken ribs occurred in service.

3.  A chest disability, to include chest bulge, was not manifest 
in service or for many years thereafter and any current chest 
disability, to include chest bulge, is not shown to be related to 
service.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral knee disability, to include arthritis, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for 
residuals of broken ribs are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

3.  The criteria for entitlement to service connection for chest 
disability, to include chest bulge, are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection for left shoulder disability, bilateral knee 
disability and chest disability, as well as what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA.  This letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  

A subsequent October 2006 letter provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection for residuals of 
broken ribs as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.   
Accordingly, the Board finds that the Veteran received complete 
VCAA notice was received prior to the issuance of the current 
rating decision on appeal and that no further notice is required.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of the service treatment 
records and post-service medical records.  Also of record and 
considered in connection with the appeal is the transcript of the 
November 2010 Board hearing, along with various written 
statements provided by the Veteran and by his representative on 
his behalf.  

The Board has also considered whether a VA medical examination is 
necessary for proper adjudication of the Veteran's claims for 
service connection for bilateral knee disability, chest 
disability and residuals of broken ribs.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).

In regard to the Veteran's claim for residuals of broken ribs, as 
will be explained in the analysis below, the record does not 
contain any evidence or allegation of any current residual rib 
disability or any symptoms of residual rib disability.  In regard 
to the claims for bilateral knee disability and chest disability, 
the Board finds that the evidence does not meet even the low 
threshold of indicating that either of these claimed disabilities 
or symptoms may be associated with any established event, injury 
or disease in service.  See McClendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  In this regard, there is no evidence (or even 
allegation) of continuity of knee or chest symptomatology since 
service and no medical evidence, which even suggests the presence 
of a nexus between service and current knee or chest disability.  
Instead, the record contains only a bare allegation by the 
Veteran that a relationship between service and current knee and 
chest disability exists.  McClendon, 20 Vet. App. 79, 83 (2006).  
Accordingly, the provision of VA examinations is not necessary in 
conjunction with any of these claims.  38 C.F.R. § 3.159(c)(4).

The Board notes that no further RO action, prior to appellate 
consideration of any of these claims, is required.  

II.  Factual Background

The Veteran's service treatment records reveal that he was 
involved in an automobile accident in March 1953, which resulted 
in a broken right clavicle and broken right scapula.  There is no 
indication of any findings or complaints of left shoulder, rib, 
bilateral knee, or chest pathology.  On January 1954 separation 
examination, the upper and lower extremities, lungs, chest, 
heart, abdomen and viscera were all found to be normal.  

A November 1988 chest X-ray showed that there was an old healed 
fracture of the right rib.  It was noted that there had been 
right lung surgery.  The diagnostic assessment was negative chest 
X-ray.  

An April 1991 progress note indicated that the Veteran had been 
in a 100 meter race over the weekend when he felt pain in the 
left posterior thigh and subsequent pain in the right knee.  The 
diagnostic assessment was left hamstring sprain acute and 
painful, longer term bilateral patellar syndrome.  

A March1992 progress note reflects that the Veteran was 
complaining of pain in the right breast.  About 10 days prior he 
had been working on his car when he leaned across the fender and 
felt a lot of pressure over the right chest.  Then in the past 
several days he had had some increased tenderness, especially in 
the right nipple and a little bit of swelling just lateral to the 
nipple.  The diagnostic assessment was contusion of the right 
breast.  

A December 1992 private emergency room note shows that the 
Veteran was involved in a motor vehicle accident and was 
experiencing pain in his neck, lower back and left shoulder area.  
A subsequent December 1992 outpatient progress note reflects that 
the Veteran had no head trauma or other problems associated with 
the accident aside from the jerking from the collision.  Physical 
examination revealed a little bit of lumbar pain and some 
discomfort in the posterior cervical muscles.  The diagnostic 
assessment was cervical and lumbar strain.  

A January 1993 annual checkup note shows that the Veteran was 
feeling pretty well aside from some bilateral foot pain, 
hemorrhoidal problems and a little bit of nocturia.  He was doing 
well as far as his heart with no chest pain and he was walking 
frequently.  Physical examination showed free range of motion of 
the extremities.  The diagnostic assessment was coronary artery 
disease, stable, COPD, which the examining physician felt was 
improved since he had quit smoking 10 years prior, benign 
prostatic hypertrophy and hemorrhoids.  

A December 1993 annual physical report also showed free range of 
motion of the extremities.  The pertinent diagnostic assessment 
was status post thoracotomy.  A February 1995 progress note shows 
that the Veteran was having some chest discomfort mainly over the 
left chest, which was not severe.  The Veteran felt the pain was 
stress related.  The pertinent diagnostic assessment was chest 
pain, possibly cardiovascular but suspected to be stress related.  
A March 1995 follow-up note shows a pertinent diagnostic 
assessment of atypical type chest pain with negative stress 
thalium test except for some possible inferior scarring.  May 
1995 progress notes show that the Veteran continued to experience 
stress at work.  He had an episode at work where he experienced 
palpitations.  Physical examination on May 10, 1995 did not show 
any chest pain and the palpitations were deemed to be stress 
related.  On May 15, 1995, the Veteran was experiencing some 
chest discomfort and some dyspepsia.  His blood pressure was 
found to be elevated and the diagnostic assessments were 
situational stress, depression with anxiety symptoms and 
hypertension.  

In June 1995, a spirometry was done after the Veteran reported a 
little bit of increased shortness of breath.  The spirometry 
showed a small airway obstruction that was mild and really 
asymptomatic.  

A January 2004 private progress note shows that the Veteran 
complained of bilateral shoulder pain and an abdominal wall 
hernia.  The examiner noted that the Veteran did have scarring on 
his chest X-rays from his old surgery.  Physical examination 
revealed a ventral wall hernia in the midline and good range of 
motion of the extremities.  The pertinent diagnostic assessments 
were mild COPD, ventral wall hernia and bilateral shoulder pain, 
probably arthritis.   

A February 2006 VA X-ray showed a pertinent finding of old 
fracture of the seventh rib.  

In a March 2006 statement, the Veteran indicated that in boot 
camp he was kicked by the drill instructor, resulting in a 
twisting sharp pain in both of his knees.  He also indicated that 
he currently walked for exercise and that there were days and 
weeks that he was unable to walk because of knee pain.  
Additionally, the Veteran reported that the auto accident in 
service left him unconscious for over a day.  He awoke at the 
Naval Hospital at Camp Lejeune the next day suffering from trauma 
induced pains in his right shoulder, pains in his left shoulder 
legs and arms, and pains in his chest including broken ribs.  He 
noted that he currently had a recurring pain in his upper left 
chest, which his doctor had determined not to be angina or heart-
related.  He also noted that he had had a number of operations, 
which he felt may or may not have been related to the accident in 
service, including a thoracotomy due to a spot on his lungs, a 
heart bypass, gallbladder removal and hernia repair.  He also had 
a protruding loaf like bulge in the middle of his lower chest, 
which was sensitive.  He reported that he had increasing 
limitation of movement in his shoulders and knees.  
A September 2006 private progress note shows the Veteran was 
complaining of bilateral knee pain.  He indicated that the pain 
had had its onset 6 months prior.  Physical examination showed 
well maintained range of motion.  An X-ray of the knees showed 
moderate to advanced degenerative joint disease.  The Veteran was 
provided with a cortisone shot.  

In an April 2007 statement the Veteran indicated that he felt 
that his knee and shoulder problems and residuals of broken ribs 
were caused by the trauma he suffered as a result of his motor 
vehicle accident in service.  

In a statement included with the Veteran's February 2008 Form 9, 
he indicated that medical reports clearly demonstrate that trauma 
can result in arthritis.  The Veteran also noted that during the 
accident in service he received trauma to the left shoulder due 
to a car to car impact, which was strong enough to shatter the 
driver's side window and spring open the door, throwing him out 
of the car he was driving.  
The Veteran also alleged that his arthritis of the bilateral 
knees, residuals of broken ribs and chest injury with sensitive 
bulge were all also a result of the car accident in service.  The 
Veteran indicated that he had not been in any subsequent 
accidents so he felt that he must have broken the rib and 
suffered internal injuries during the car accident in service. 

During the November 2010 Board hearing the Veteran testified that 
in the accident in service his head, knee and shoulder all hit 
the driver's side door at the same time.  At the time, though, 
the Veteran had a lot of pain in his right shoulder so he thought 
that he did not sense the pain in the other parts of his body.  
However, gradually, over the years he noticed problems in these 
other areas.  He was not treated for any problems in these other 
body parts prior to the 1980s.  However, he felt that that the 
impact from the car accident resulted in his arthritis of the 
left shoulder and knees and he referred to medical literature he 
submitted indicating that physical trauma can cause arthritis.  
He noted that arthritis in the left shoulder was diagnosed 
sometime around 1980 and he had a cortisone shot in one of his 
knees in 1990.  Regarding his chest, the Veteran indicated that a 
bulge had appeared about four or five years prior.  The Veteran 
indicated that it would appear when he would do sit ups.  
Initially, a treating physician thought that it was a hernia but 
then he was referred to another physician who indicated that it 
was not a hernia but was probably a muscle defect.  

III.  Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).  A disability which is proximately due to or the result 
of a service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to 
service connection on a secondary basis when it is shown that a 
service-connected disability aggravates a nonservice- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain listed, chronic disabilities, including arthritis, are 
presumed to have been incurred in service if they become manifest 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

IV.  Analysis

A.  Bilateral knee disability

The Veteran's service treatment records are negative for any 
clinical reference to complaints or pathology involving either 
knee.  The record then does not contain any reference to 
disability of either knee until 1991, approximately 37 years 
after service.   

Moreover, none of the post-service medical records contain any 
indication that the Veteran's bilateral knee disability, 
diagnosed as bilateral patellar syndrome in 1991 and as arthritis 
in 2006, is related to such service or to the auto accident or 
incident with the drill instructor therein.  A lengthy interval 
of time between service and initial postservice manifestation of 
a "disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  
The Veteran does affirmatively contend that his bilateral knee 
arthritis is a result of his auto accident during service.  
However, he has not affirmatively alleged that he has had 
continuity of knee pathology since service, an allegation, which 
he would be competent to assert.  Instead, he has theorized that 
his auto accident resulted in trauma to his knees, which in turn 
resulted in arthritis.  While the Veteran has presented medical 
evidence for the general proposition that trauma can result in 
arthritis, there is no competent medical evidence for the 
proposition that any knee trauma he might have experienced during 
service, to include during the auto accident therein, actually 
resulted in his patellar syndrome or arthritis.  Further, there 
is no indication from the record that the Veteran, as a 
layperson, has the requisite knowledge to provide a medical 
opinion concerning the etiology of patellar syndrome or bilateral 
arthritis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   Moreover, service treatment records did not indicate 
any damage to the knees in service.

Thus, in summary, given that there is no competent medical 
evidence of bilateral knee pathology, including arthritis, until 
many, many years after service and no competent evidence of a 
nexus between current bilateral knee arthritis and service, to 
include the Veteran's auto accident therein, the Board must 
conclude that the weight of the evidence is against a finding of 
service connection on either a direct (or presumptive) basis.  
38 C.F.R. § 3.303, 3.307, 3.309.  The preponderance of the 
evidence is against this claim and it must be denied.  Gilbert, 1 
Vet. App. 49, 55 (1990).

B.  Residuals of broken ribs

The Veteran alleges that he experienced broken ribs as a result 
of his auto accident in service.  There is no indication of this 
in the service treatment records.  A chest X-ray taken at the 
time of separation was interpreted as negative.  Also, the record 
includes reports a November 1988 chest X-ray indicating that the 
Veteran had an old healed fracture of the right rib and a later 
February 2006 X-ray report indicating an old fracture of the 
right rib.  In view of the negative X-ray in service, it seems 
that the rib fracture would have been incurred at some time after 
separation.  Moreover, there is no evidence of record of any 
symptomatology or disability associated with any old rib fracture 
and the Veteran has not affirmatively alleged that he has any 
disability or symptomatology associated with any old rib 
fracture. 

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Thus, where, as here, 
the evidence does not establish that the Veteran has any residual 
disability from fracture of the ribs, there can be no valid claim 
for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Moreover, as noted, there was a negative chest X-ray at 
separation, and no pertinent findings at any time during service.  
Consequently, the claim for service connection for residuals of 
right rib disability must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

C.  Chest injury with sensitive bulge

At the outset, the Board notes that in the March 2007 rating 
decision, service connection was denied for emphysema with 
thoracotomy, heart bypass surgery and chest pains.  As the 
Veteran did not appeal these decisions, they are not currently 
before the Board.  Accordingly the Veteran's instant appeal 
regarding chest disability is primarily concerned with his 
current chest bulge.

The Veteran's service treatment records are negative for any 
clinical reference to chest problems.  Also, by his own 
admission, the Veteran's chest bulge did not become manifest 
until four of five years ago, some 50 years after service.      
Moreover, none of the post-service medical records contain any 
indication that the Veteran's chest bulge noted so many years 
after the Veteran's separation from active service was related to 
such service or to his auto accident therein.  Once again, a 
lengthy interval of time between service and initial postservice 
manifestation of a "disability" for which service connection is 
sought is, of itself, a factor against a finding that the 
disability was incurred or aggravated in service.  See Maxson, 
230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran does contend that his chest bulge is a result of his 
auto accident during service.  In this regard, the Board notes 
that the Veteran has not affirmatively alleged that he has had 
continuity of chest pathology since service, an allegation, which 
he once again would be competent to assert.  Instead, he has 
simply theorized that the accident resulted in trauma, which in 
turn apparently resulted in the chest bulge.  However, as noted 
above, there is no competent medical evidence for the proposition 
that the current chest bulge is related to service, to include 
the auto accident therein.  (Nor, is there any competent evidence 
that any other chest disability is related to service, to include 
the auto accident therein).  Further, there is no indication from 
the record that the Veteran, as a layperson, has the requisite 
knowledge to provide a medical opinion concerning the etiology of 
his chest bulge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In summary, given that there is no competent medical evidence of 
chest bulge or any other chest disability until many, many years 
after service and no competent evidence of a nexus between the 
Veteran's chest bulge and the Veteran's service, including the 
auto accident therein, the Board must conclude that the weight of 
the evidence is against a finding of service connection..  The 
preponderance of the evidence is against this claim and it must 
be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for knee disability, to include arthritis of 
the bilateral knees, is denied.  

Service connection for residuals of broken ribs is denied.  

Service connection for chest disability with sensitive bulge is 
denied. 


REMAND

The Board finds that additional development is necessary prior to 
appellate review of the Veteran's claim for service connection 
for left shoulder disability.  Notably, the Veteran was afforded 
a VA examination of the left shoulder in January 2008.  After 
concluding the examination, the examiner concluded that the issue 
of whether the Veteran's left shoulder disability began during 
service could not be resolved without resort to speculation.  
While the examiner recited the Veteran's medical history in 
conjunction with providing this opinion, the physician did not 
adequately explain how the Veteran's history led to the ultimate 
conclusion.

The Court of Appeals for Veteran's Claims (Court) has recently 
held that before the Board can rely on an examiner's conclusion 
that an etiology opinion would be speculative, the examiner must 
clearly explain the basis for such an opinion or the basis must 
otherwise be apparent in the Board's review of the evidence.  
Jones v. Shinseki, 23 Vet. App. 382 (2010) ("It must be clear on 
the record that the inability to opine on questions of diagnosis 
and etiology is not the first impression of an uninformed 
examiner, but rather an assessment arrived at after all due 
diligence in seeking relevant medical information that may have 
bearing on the requested opinion.").  Here, unfortunately, the 
Board finds that there is a lack of an adequate rationale for the 
examiner's statement that an opinion could not be rendered 
without resorting to speculation, and another medical examination 
is needed in this case.

Prior to affording the Veteran an additional medical examination, 
the RO/AMC should, with the Veteran's appropriate assistance, 
obtain all available records of treatment for left shoulder 
disability (not already of record).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for left shoulder 
disability, and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified (which 
are not already of record).

2.  The RO/AMC should arrange for the Veteran 
to have another VA shoulder examination, by 
an appropriate examiner. The claims folder 
must to be made available to the examiner in 
conjunction with the examination and in 
particular, the examiner should review all 
prior medical opinions of record pertaining 
to the left shoulder.  Additionally, all 
indicated tests are to be conducted.

The examiner is requested to provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent or 
greater probability) that the Veteran's left 
shoulder disability, to include arthritis is 
related to service and/or to his service-
connected right shoulder disability.  

This designated VA examiner should make every 
effort to provide this requested opinion, 
including, if necessary, having the Veteran 
undergo any additional diagnostic testing or 
evaluation that would allow the examiner to 
comment definitely (rather than indicating he 
cannot make this determination without 
resorting to speculation).

The examiner should set forth all examination 
findings, together with the complete 
rationale for all conclusions reached.

If, after consideration of all pertinent 
factors, it remains that the requested 
opinion cannot be provided without resort to 
speculation, it should be so stated and the 
examiner must provide a detailed explanation 
as to why an opinion cannot be offered 
without resort to speculation.

3.  The RO/AMC should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and provide the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


